Title: To George Washington from Major General William Heath, 13 January 1778
From: Heath, William
To: Washington, George



Dear General
Boston January 13. 1778

This will be handed to your Excellency by Mr Francis, a french Merchant belonging to the House from which we have received our ample Supply of Ordnance, Ordnance Stores, Fire Arms &c. He is come over to secure his Remittances, and will I am confident receive that respect

from our Countrymen that his assistance afforded at a time of need justly merit.
Part of the Cannon and Stores which arrived at Portsmouth are brought here, and will be forwarded to the Arsenals, as soon as money arrives to defrey the expence of transportation.
General Hamilton has been sounded on the matter of his Exchange—he appears inclined, and observed, that he would see Genl Burgoyne, and converse him on the Subject and acquaint me further: If the latter does not discourage it I rather think it will be effected. As soon as I am ascertained I will do my self the honor to acquaint your Excellency. I have the Honor to be very respectfully Your Excellency’s Obedient Hble Servt

W. Heath

